BROCK, Chief Judge.
Defendant and his brother, the victim of the assault, went to their aunt’s home for a visit. Defendant carried a bottle of whiskey. Defendant, his brother, their aunt, and a roomer in their aunt’s home gathered in the living room. The four of them sat and talked while they had a few drinks. Defendant’s aunt upset defendant’s bottle of whiskey, and defendant became agitated. He drew a pistol from his pocket. His brother asked him to put it away. He shot his brother in the abdomen. As defendant’s brother ran out the front door, defendant shot him in the back.
Defendant’s brother was hospitalized, underwent three operations, and suffered permanent injury as a result of being shot by defendant.
Defendant’s brother (the victim), defendant’s aunt, and the roomer in the aunt’s home each testified for the State. Their testimony was unequivocal upon the basic fact that defendant shot his brother twice and that he did so without justification. The State’s evidence was clearly ample to support the verdict. The defendant offered no evidence.
We have reviewed defendant’s several assignments of error. They are not sustained. In our opinion defendant had a fair trial free from prejudicial error.
No error.
Judges Hedrick and Martin concur.